Title: From Thomas Jefferson to Thomas Sumter, Sr., 20 July 1804
From: Jefferson, Thomas
To: Sumter, Thomas, Sr.


               
                  
                     Dear Sir
                  
                  Washington July 20. 04.
               
               You recommended to me formerly a Major Thos Fitzpatrick for some office in the Western country to which he proposed to remove. I shall be glad to avail the public of his services in the Commission for settling the claims to lands in the Missisipi territory. it may be necessary for him to be at Natchez by the 1st. of Oct. but certainly before the 1st. of Dec. having heard nothing of his going or being in that country, I know not how he is to be found, and therefore take the liberty of asking the favor of you to write to him to know whether I may count on his acceptance. it is very important I should have the earliest answer possible, as in the present uncertainty there would be a certain period beyond which I could not delay filling the appointment with somebody. Accept my friendly salutations and assurances of great esteem & respect.
               
                  
                     Th: Jefferson
                  
               
            